CHILTON, J.
The plaintiff in error was indicted as an overseer of a public road, for failing to keep the causeways and bridges, within his precinct, in good repair, but suffering them to remain uncleaned and out of repair for the space of ten days at one time, “between the time of his appointment and that period when it was to cease, to-wit: between the tenth day of November, 1850, and the tenth day of December, 1850, without being hindered by high water, bad weather, or other sufficient cause,” &c.
The general rule requires the pleader to state some time when the offence was committed, within the period prescribed as a bar to the prosecution; but it is too well settled now to be questioned, that where the time is averred under a videlicet, the prosecutor is not held to proof of it as laid, but may prove that the offence was committed at any time before the finding of the indictment, and within the period prescribed as a bar. 1 Chit. Cr. Law 226.; Roscoe Cr. Ev. 109; see also as to the office of the videlicet, Pharr et al. v. *83Bachelor, 3 Ala. Rep. 244; Carlisle v. Davis, 9 ib. 860; Crawford v. Canfield, 6 Ala. Rep. 153.
Let the judgment be affirmed.